United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60862
                           Summary Calendar


ENRIQUE REYES,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A29 934 289
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Enrique Reyes, a native and citizen of Honduras, petitions

this court to review the decision of the Board of Immigration

Appeals denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

Reyes argues that he demonstrated past persecution because of his

political opinion and that he would likely be persecuted on that

basis in Honduras in the future.    He also argues that he is

entitled to relief under the CAT.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60862
                                -2-

     After reviewing the record, we conclude that substantial

evidence supports the finding that Reyes and his wife were not

persecuted because of their political beliefs.   Likewise,

substantial evidence supports the finding that Reyes is not

likely to be persecuted because of his political opinion upon his

removal to Honduras.   Accordingly, we affirm the denial of his

applications for asylum and withholding of removal.   See 8 U.S.C.

§§ 1101(a)(42)(A), 1231(b)(3); Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).     We

also find that substantial evidence supports the determination

that Reyes was not entitled to relief under the CAT because he

did not establish that the Honduran government is likely to

instigate or condone his torture.   See 8 C.F.R. §§ 208.16(c)(2),

208.18(a)(1); Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.

2005).

     The petition for review is DENIED.